Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2021 has been entered.
Response to Arguments
The office action is in response to the Applicant’s Remarks filed 10/06/2021.
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has deemed Applicant’s arguments persuasive when considered with the present claims. Therefore, the 35 USC 112 rejection has been withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “Applicant respectfully submits that independent claims 1, 11, and 18 do not merely perform mathematical concepts, methods of organizing human activity, or certain mental processes. Instead, the claim recitations of the independent claims include systems, methods, and machine-readable medium that enable outputting of resource allocation records determined based upon client rate requests and the specific set of criteria included in the rate requests, regardless of if an exact match to the rate request is available,” Examiner respectfully disagrees. The present claims recite limitations detailing the steps of identifying a worker for a given rate request based on availability and other attributes. The claim is directed to managing personal behavior or an interaction between individuals, which is directed to “Certain Methods of Organizing Human Activity.” 
Regarding Applicant’s assertion of “Indeed, even if independent claims 1, 11, and 18 recite a judicial exception, Applicant respectfully submits that at least the combination of additional elements given in the above-referenced general recitations of the independent claims apply, rely on, and use the alleged judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the alleged exception.,” Examiner respectfully disagrees. The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. See the detailed rejection below.
Regarding Applicant’s assertion of “Additionally, independent claims 1, 11, and 18 recite specific actions and components, as well as how the components interact with one another to perform the actions. For example, the independent claims involve performing operations including: 1) filtering a plurality of records in a resource table based on a comparison between data in a rate request and one or more fields in the recourse table; 2) outputting one or more resource allocation records based on the time range and a rate of at least one candidate record based on the comparison; 3) displaying the one or more resource allocation records on a user interface.,” Examiner respectfully disagrees. The limitations of (1) and (2), as drafted, are a part of the abstract idea. Therefore, these limitations are not for consideration under Step 2A, Prong 2 because these limitations do not introduce additional elements for consideration. Regarding the third limitation directed to the display, this limitation is nothing but generally linking the use of the judicial exception to a particular technological environment. There is no improvements to the graphical user interface or any other technological environment. 
Regarding Applicant’s assertion of “Further, the independent claims 1, 11, and 18 include techniques to aid in output of some candidate records, even if an exact match to the resource attributes cannot be matched. In this case, the database filters the candidate records for an "all-others" field corresponding to the requested resource category, so that a candidate record may still be automatically retrieved and best matched,” Examiner respectfully asserts that this is not a technical improvement. The data within the database may be improved, but this does not indicate an improved database. For example, 
Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018)
Therefore, although the identifiers of the resource table are improved, this does not improve the computer itself. The present claims introduce an identifier to label resource records. This does not improve the functioning of the database itself. 
Regarding Applicant’s assertion of “Further, Applicant respectfully submits that claims 1, 11, and 18 recite features that are not well-understood, routine, or conventional that improves computer functionality (improved techniques for computing resource allocations for project requests),” Examiner respectfully disagrees. As can be seen in the above cited Section 2106.05(a)(I) of the MPEP, the present claims provide an improvement to the data within the database. The present claims do not provide an improvement to computer functionality. Furthermore, an improvement to identifying resource allocations for project requests is an improvement to the abstract idea. There is no improvement to a computer, technology, or technical field. 
Therefore, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertions in view of Sumioka, Examiner has provided Yoo to cure the deficiencies of the Sumioka reference. The Yoo reference is sufficient in teaching the amended limitations of the independent claims. See the detailed rejection below. Regarding Applicant’s assertions in view of Casal, Examiner has updated the grounds of rejection and no longer relies upon the teachings of Casal for the independent claims. Therefore, Applicant’s arguments in view of Casal are moot. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-16, 18-19, and 21-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea).
Step 1: Claims 1-2, 4-10, and 21 are directed to a system, claims 10-16 and 22 are directed to a method, and claims 18-19 and 23 are directed to a non-transitory computer readable medium. Accordingly, the claims are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Independent claims 1, 11, and 18 are directed to identifying a resource for a request, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to managing personal behavior or interactions between individuals, as well as commercial interactions. The limitations of “receiving a rate request comprising a resource plan time range and one or more resource attributes; wherein each record of the resource table includes a plurality of fields that comprise, resource availability data, one or more resource attribute data, and a rate; identifying the one or more candidate records of the resource table based at least in part on filtering the records of the resource table based on comparison between the one or more resource attributes and the plurality of fields of the resource table, wherein if no matches to the one or more resource attributes are identified the one or more candidate records are identified based on filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes; outputting one or more resource allocation records based at least in part on the resource plan time range and a rate of at least one candidate record of the one or more candidate records and based on the comparison between the rate request and the plurality of fields of the resource table,” as drafted, is a 
Similarly, claims 1, 11, and 18 are directed to predicting the future demand for parts, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The limitations of “receiving a rate request comprising a resource plan time range and one or more resource attributes; wherein each record of the resource table includes a plurality of fields that comprise, resource availability data, one or more resource attribute data, and a rate; identifying the one or more candidate records of the resource table based at least in part on filtering the records of the resource table based on comparison between the one or more resource attributes and the plurality of fields of the resource table, wherein if no matches to the one or more resource attributes are identified the one or more candidate records are identified based on filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes; outputting one or more resource allocation records based at least in part on the resource plan time range and a rate of at least one candidate record of the one or more candidate records and based on the comparison between the rate request and the plurality of fields of the resource table” as drafted, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, but for the recitation of generic components designated to perform these functions, nothing in the claim elements preclude the steps from practically being performed in the human mind. 
Therefore, the independent claims recite an abstract idea.
Dependent claims 2, 4-10, 12-16, 19, and 21-23 further narrow the abstract idea identified in the independent claim, which is directed to “Certain Methods of Organizing Human Activity” and “Mental Processes.” 
Step 2A, Prong 2: Independent claims 1, 11, and 18 do not integrate the judicial exception into a practical application. In particular, the claims are directed to generic computing components that perform the steps of the abstract idea. Claim 1 contains the limitation of “a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks, wherein the system is configured to perform operations comprising,” which is merely utilizing a computing system as a tool to perform an abstract idea. The structure of claim 18, similar to that of claim 1, is “a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to.” This type of structure indicates the claimed invention is merely utilizing a computer readable medium executed by a processor as a tool to perform the steps of the abstract idea. 
Claim 1, similarly recited in claims 11 and 18, contains the limitation of “retrieving a resource table from one or more databases accessible by the client instance,” as drafted, is nothing but extra-solution activity. This extra-solution activity defines the steps of storing and retrieving data from a memory, which is not sufficient to prove integration into a practical application.
Similarly, claim 1, similarly recited in claims 11 and 18, contains the limitation of “displaying the one or more resource allocation records on a user interface of the system,” as drafted, is not sufficient to prove integration into a practical application. The mere displaying of the result of the abstract idea is nothing but generally linking the use of the judicial exception to a particular technological environment. There is no improvements to the graphical user interface or any other technological environment. 
Dependent claims 2, 4-10, 12-16, 19, and 21-23 further narrow the abstract idea identified in the independent claim and do not introduce further additional elements for consideration.  
Step 2B: Claims 1, 11, and 18 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the client instance and network of claim 1 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Claims 1, 11, and 18 recite the limitation of “retrieving a resource table from one or more databases accessible by the client instance,” as drafted, is nothing but extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Dependent claims 2, 4-10, 12-16, 19, and 21-23 further narrow the abstract idea identified in the independent claim and do not introduce further additional elements for consideration.  
Accordingly, claims 1-2, 4-16, 18-19, and 21-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8-9, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Yoo et al. (US 20150134388 A1).

Regarding claim 1, Sumioka teaches a system for outputting one or more resource allocation records that include date- effective rates for a specific set of criteria in a rate request (Fig. 1 and paragraph [0026]), comprising: 
a client instance hosted by one or more data centers (paragraph [0026] teaches a designer can input a new workflow from a client terminal that can communicate with the information processing device over a network), wherein the client instance is accessible by one or more remote client networks (paragraph [0026] teaches a designer can input a new workflow from a client terminal that can communicate with the information processing device over a network, wherein the information processing device registers the input workflow and stores the information to the database), wherein the system is configured to perform operations comprising: 
receiving a rate request comprising a resource plan time range and one or more resource attributes (paragraph [0026] teaches a designer can input a new workflow from a client terminal, wherein paragraph [0031] teaches evaluating the workflow request based on the skill of the individual and the cooperation level of the individual (i.e. resource attributes), and wherein paragraph [0029] teaches the new workflow may be defined by a deadline; see also: [0024-0025]); 
retrieving a resource table from one or more databases accessible by the client instance (Figs. 5-8 and paragraphs [0046-0047] teach identifying a table stored in the schedule DB (i.e. database) that contains task information for each of the workers, the available time of each candidate, and the feasibility evaluation for the worker to perform the task, and wherein paragraph [0061] teaches the unit price of the worker (i.e. rate) may be added to the evaluation determination of a worker candidate; see also: [0024-0026]), 
wherein each record of the resource table includes a plurality of fields that comprise resource availability data (Figs. 5-8 and paragraphs [0046-0047] teach identifying a table stored in the schedule DB (i.e. database) that, as can be seen specifically in Fig. 5, contains a plurality of fields of the ,
outputting one or more resource allocation records based at least in part on the resource plan time range and a rate of at least one candidate record of the one or more candidate records and based on the comparison between the rate request and the plurality of fields of the resource table (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date (i.e. the resource plan time range of the rate request) and the availability time of each candidate (i.e. the resource availability data of each record), wherein, for example, paragraph [0049] teaches the system can determine the highest rated candidates for performing the given task); 
and displaying the one or more resource allocation records on a user interface of the system (paragraphs [0049-0050] teach displaying worker candidates on a monitor, wherein the candidates are multiple workers that have a high feasibility value for performing the given task).
However, Sumioka does not explicitly teach identifying the one or more candidate records of the resource table based at least in part on filtering the records of the resource table based on comparison between the one or more resource attributes and the plurality of fields of the resource table, wherein if no matches to the one or more resource attributes are identified the one or more candidate records are identified based on filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes.
	From the same or similar field of endeavor, Yoo teaches  identifying the one or more candidate records of the resource table based at least in part on filtering the records of the resource table based on comparison between the one or more resource attributes and the plurality of fields of the resource table ([0056] teaches the user interface can display a listing of profiled professionals, as well as allowing users to search for profiled professionals, wherein [0111-0113] teaches searches can provide an accurate enumeration of profiles that fulfill, either partially or completely, constraints specified in the , 
wherein if no matches to the one or more resource attributes are identified the one or more candidate records are identified based on filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes ([0111-0113] teach searching through profiles in order to identify a physician for an appointment, wherein the professional may either partially or completely satisfy the search criteria related to the profile attributes, wherein [0117-0119] teach the system searches for professionals that satisfy the requirements, wherein there may be no satisfactory match results to the search, which can lead to the system modifying the query to add an attribute in order to further narrow the results, and wherein [0072] teaches a particular data source may have incomplete data or lack of compliance with reporting protocols, which may then be flagged from the source as being potentially incomplete; see also: [0103, 0109, 0113]; Examiner’s Note: Examiner is noting the language of “all others attribute” as drafted, under considerations of the broadest reasonable interpretation, is non-functional descriptive language. Therefore, the labeled attribute added in order to expand the first query that yielded zero results of Yoo is sufficient in teaching the claimed attribute.). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumioka to incorporate the teachings of Yoo to include identifying the one or more candidate records of the resource table based at least in part on filtering the records of the resource table based on comparison between the one or more resource attributes and the plurality of fields of the resource table, wherein if no matches to the one or more resource attributes are identified the one or more candidate records are identified based on filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes. One would have been motivated to do so in order to provide a set of valid providers in substantially real-time, ensuring that the determination is performed using the most current information (Yoo, [0118]). By incorporating the query method of Yoo into the invention of Sumioka, one would have 
Regarding claims 11 and 18, the claims recite limitations already addressed by the rejection of claim 1 as being unpatentable over the combination of Sumioka in view of Yoo. Regarding claim 11, Sumioka teaches a method for outputting one or more resource allocation records that include date-effective rates for a specific set of criteria in a rate request (Figs. 10a-10b). Regarding claim 18, Sumioka teaches a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to (paragraph [0053] teaches a medium drive device implemented with a computer). Therefore, claims 11 and 18 are rejected as being unpatentable over the combination of Sumioka in view of Yoo.

Regarding claim 2, the combination of Sumioka and Yoo teaches all the limitations of claim 1 above.
Sumioka further teaches wherein the one or more candidate records are identified based at least in part on a comparison between the resource plan time range of the rate request and the resource availability of each record of the resource table ([0029] teaches the feasibility evaluation unit evaluates whether or not the worker is available for working when the task is actually assigned by evaluating the schedule of available time from the requester and the worker that was provided into the scheduling database, as well as in [0046-0048] teach quantifying the feasibility as to whether or not task assignment is possible in terms of the available time of each worker based on the scheduled initiation of the task and the scheduled end date of the task; see also: [0004-0005, 0021-0022]).

Regarding claim 5, the combination of Sumioka and Yoo teaches all the limitations of claim 1 above.
 wherein identifying the one or more candidate records of the resource table comprises identifying a first candidate record that overlaps with at least a first portion of the resource plan time range (paragraphs [0046-0047] teach evaluating the feasibility for the user to be able to perform the task based on their available time and the start and end date, as well as the expected work time, for each task; Examiner’s Note:  In order to determine if the worker is available for the given start and end dates, their available time must be compared to the start and end dates.). 

Regarding claim 6, the combination of Sumioka and Yoo teaches all the limitations of claim 5 above.
Sumioka further teaches wherein identifying the one or more candidate records of the resource table comprises identifying a second candidate record that overlaps with at least a second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date, wherein paragraph [0022] teaches multiple persons may be assigned to a given task in order to function as a team; see also: [0048-0050]).  

Regarding claim 8, the combination of Sumioka and Yoo teaches all the limitations of claim 1 above.
Sumioka further teaches wherein the rate request comprises a resource plan (paragraph [0026] teaches a designer can input a new workflow, wherein paragraphs [0046-0047] teach the workflow includes parameters such as a start and end task date, a margin, expected work time, and more), a task (paragraph [0026] teaches a designer can input a new workflow including task information included in the workflow).  

Regarding claim 9, the combination of Sumioka and Yoo teaches all the limitations of claim 1 above.
 wherein at least one resource attribute of the one or more resource attributes is related to a location of the resource, a role of the resource, or a group of the resource (paragraph [0031] teaches the capability value evaluation for each candidate includes identifying candidates who have much better experience as a team in order to be assigned to the new task; see also: [0045-0047]).

Regarding claim 13, the combination of Sumioka and Yoo teaches all the limitations of claim 11 above.
Sumioka further teaches wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises: identifying a first candidate record of the subset of the one or more candidate records that overlaps with a first portion of the resource plan time range (paragraphs [0046-0047] teach evaluating the feasibility for the user to be able to perform the task based on their available time and the start and end date, as well as the expected work time, for each task; Examiner’s Note:  In order to determine if the worker is available for the given start and end dates, their available time must be compared to the start and end dates.); identifying a second candidate record of the subset of the one or more candidate records that overlaps with a second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date, wherein paragraph [0022] teaches multiple persons may be assigned to a given task in order to function as a team; see also: [0048-0050]); and outputting at least one resource record of the one or more resource records based on a first rate of the first candidate record and the first portion of the resource plan time range, and a second rate of the second candidate record and the second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date (i.e. the resource plan time range of the rate request) and the availability time of each candidate (i.e. the resource availability data of each record), wherein, for example, paragraph [0049] teaches the system can determine the highest rated candidates for performing the given task).  

 Regarding claim 16, the combination of Sumioka and Yoo teaches all the limitations of claim 11 above.
	Sumioka further teaches identifying the subset of the one or more candidate records based at least in part on the comparison between the resource plan time range of the rate request and the resource availability data of each record of the resource table (paragraph [0031] teaches evaluating the capability value for a given worker based on the skill of the individual and their ability to cooperate, which is utilized in paragraphs [0037-0039] teach quantify the user’s capability to perform the task based on their performance with similar past tasks, which is quantified into a single value, and wherein paragraphs [0046-0047] teach the each of the workers are placed in an evaluation result table including candidates of the new task and the feasibility of evaluation of each candidate; see also: Figs. 5-8).  

Claims 4, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Yoo et al. (US 20150134388 A1) and further in view of Trickel (US 20160148187 A1).

Regarding claim 4, the combination of Sumioka and Yoo teaches all the limitations of claim 1 above.
However, Sumioka does not explicitly teach wherein at least one of the one or more resource attributes are indicative of a type of currency.  
From the same or similar field of endeavor, Trickel teaches wherein at least one of the one or more resource attributes are indicative of a type of currency (paragraphs [0101-0102] teach resource and allocation tracking tools for complex projects requiring a budget, wherein paragraphs [0243-0245] .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sumioka and Yoo to incorporate the teachings of Trickel to include wherein at least one of the one or more resource attributes are indicative of a type of currency. One would have been motivated to do so in order to allow the various individuals on an international project would include their own language and currency (Trickel, [0222]). By incorporating Trickel into Sumioka, one would be able to allocate funding relative to phases, schedules of values, manage funding, and to minimize the time and tasks required to complete payments [0011, 0017]). 

Regarding claims 10, 12 and 19, the combination of Sumioka and Yoo teaches all the limitations of claims 1, 11, and 18 above.
However, Sumioka does not explicitly teach wherein outputting the one or more resource allocation records comprises arranging the one or more candidate records based on a financial period of the enterprise.  
From the same or similar field of endeavor, Trickel teaches wherein outputting the one or more resource allocation records comprises arranging the one or more candidate records based on a financial period of the enterprise (paragraphs [0101-0102] teach resource and allocation tracking tools for complex projects requiring a budget, wherein paragraph [0105] teaches the ability to request and approve funding includes funding allocation related to a period of time, schedules of values, a plan, and phase, individuals, groups, and more, and wherein the projects are tracked; see also: [0222]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sumioka and Yoo to incorporate the teachings of Trickel to include wherein outputting the one or more resource allocation records comprises arranging the one or more candidate records based on a financial period of the enterprise. One would have been motivated to do so in order to allow the various individuals on an international project would include their own .


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Yoo et al. (US 20150134388 A1) and further in view of Hughes et al. (US 20080027783 A1).

Regarding claims 7 and 15, the combination of Sumioka and Yoo teach all the limitations of claims 1 and 11 above.
However, Sumioka does not explicitly teach wherein the client instance outputs a system default rate, which comprises a predetermined rate defined by an administrator, in response to the resource plan time range of the rate request not overlapping with the resource availability data of each record of the resource table.
From the same or similar field of endeavor, Hughes teaches wherein the client instance outputs a system default rate (paragraph [0106] teaches that if no worker was found to book for a shift, the system may notify the hiring entity using one or more notification channels (i.e. outputs) to notify them that the shift couldn’t be booked and that they can increase the pay rate), 
which comprises a predetermined rate defined by an administrator, in response to the resource plan time range of the rate request not overlapping with the resource availability data of each record of the resource table (paragraph [0106] teaches that if no worker was found to book for a shift, the system may notify the hiring entity using one or more notification channels (i.e. outputs) to notify them that the shift couldn’t be booked and that they can increase the pay rate, wherein paragraph [0162] teaches the system can produce a suggested rate based on average employee costs, which may be used by the system to produce an increased offer price by a certain amount (i.e. predetermined rate) in .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sumioka and Yoo to incorporate the teachings of Hughes to include wherein the client instance outputs a system default rate, which comprises a predetermined rate defined by an administrator, in response to the resource plan time range of the rate request not overlapping with the resource availability data of each record of the resource table. One would have been motivated to do so in order to give workers access to more employment opportunities and control over their schedule, while also providing the benefit of understanding the rates at which workers should be compensated (Hughes, [0043]). By incorporating Hughes into Sumioka, one would have been able to fill an otherwise unfilled shift by suggesting to the hiring entity that they should increase their price by a certain amount (Hughes, [0162]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Yoo et al. (US 20150134388 A1) and further in view of Casal (US 20180143975 A1).

Regarding claim 14, the combination of Sumioka and Yoo teaches all the limitations of claim 11 above.
	However, Sumioka does not explicitly teach wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises:  31SERV:0110 identifying a first candidate record of the subset of the one or more candidate records that has a first rate that is less than a second rate of a second candidate record of the subset of the one or more candidate records; and identifying the first rate as the rate.  
wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises: 31SERV:0110identifying a first candidate record of the subset of the one or more candidate records that has a first rate that is less than a second rate of a second candidate record of the subset of the one or more candidate records (paragraph [0199] teaches that a pool of employees can be produced for a given assignment, wherein if the objective is “best price” then the task is sent to the cheapest qualified resource; see also: [0109]); 
and identifying the first rate as the rate (paragraph [0199] teaches that a pool of employees can be produced for a given assignment, wherein if the objective is “best price” then the task is sent to the cheapest qualified resource, wherein the translator may accept the task; see also: [0109]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sumioka and Yoo to incorporate the teachings of Casal to include wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises:  31SERV:0110 identifying a first candidate record of the subset of the one or more candidate records that has a first rate that is less than a second rate of a second candidate record of the subset of the one or more candidate records; and identifying the first rate as the rate. One would have been motivated to do so in order to produce workflows that ensure compliance with project requirements including scheduling and profit goals (Casal, [0091]). By incorporating Casal into Sumioka, one would have been able to optimize resources for productivity, cost, and performance considerations (Casal, [0150]). 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Yoo et al. (US 20150134388 A1) and further in view of Wolfe Jr. (US 20170024695 A1; Hereinafter: Wolfe)

Regarding claims 21-23, the combination of Sumioka and Yoo teach all the limitations of claims 1, 11, and 18 above.
However, Sumioka does not explicitly teach wherein if the rate request comprises one or more blank resource attributers, filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes that were blank in the rate request.
From the same or similar field of endeavor, Wolfe teaches wherein if the rate request comprises one or more blank resource attributers (Fig. 9 and [0113] teach identifying a project with no type information or user presumptions inputted, wherein [0122-0124] teach the system examines missing data in order to supplement the missing (i.e. blank) data with more information, and wherein [0104-0116] teach the frequently missing data items include a project type, location, dates, roles, and more; see also: [0118-0121]), 
filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" identifier in a field relating to the one or more resource attributes that were blank in the rate request ([0124-0125] teach the system examines missing data in order to determine if there is any data located in a database, data source, or otherwise that comprises specific identifiers that can be applicable to the project, wherein the identifiers include “white label” identifiers, project identifiers, or user role identifiers, which can be extracted from the user resource records, as well as in [0126] teaches when the missing data is a “hired by role,” then the system can create a presumptive hired by role equal to all possible hired roles, and wherein [0083] teaches object may be related to each other through database records, such as name fields, and identifiers; see also: [0072-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sumioka and Yoo to incorporate the teachings of Wolfe to include wherein if the rate request comprises one or more blank resource attributers, filtering the records of the resource table to identify the one or more candidate records comprising an "all-others" .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hoang et al. (US 20180300763 A1) discloses identifying and retrieving data that is not well tagged by conventional web crawling, wherein the system can normalize the data, remove empty or damaged data packets, and eliminate data sets that do not contain desired identifiers
Jennings et al. (US 20190102720 A1) discloses identifying workers with an empty previous organization identifier, as well as those with non-empty identifiers
Shah et al. (US 20170235771 A1) discloses identifying inconsistent or missing records and updating the null fields in order to provide an updated employee record
Ritter (US 20170132555 A1) discloses identifying a worker as a partial match or having no matching workers for a given project assignment
Mennie et al. (US 8929640 B1) discloses the system can search for matches that are exact or one-degree of freedom away from the search query, wherein when there are no matches, the system can automatically update the query to perform a 2 degree of freedom search and display all matches

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683